Citation Nr: 0023985
Decision Date: 09/08/00	Archive Date: 11/03/00

Citation Nr: 0023985	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-40 814	)	DATE SEP 08, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date prior to February 8, 1994, 
for the award of dependency and indemnity compensation (DIC) 
based on the grant of service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


VACATUR

The veteran had active military service from November 1967 to 
November 1971.  He died on November [redacted], 1988.  The appellant 
is the veteran's surviving spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 1995 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for the cause of the veteran's death, and assigned 
an effective date of February 8, 1994.  The appellant 
appealed the decision as to the effective date for the award 
of benefits to the Board.  In a decision dated March 30, 
1998, the Board denied the claim for entitlement to an 
earlier effective date.  

In the March 30, 1998 decision, the Board relied upon a VA 
General Counsel (GC) opinion (VAOPGCPREC 15-95) which 
interpreted the Final Stipulation and Order in the case of 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1401 (N.D. Cal. 1989) (Nehmer I) as not allowing an earlier 
effective date for the appellant's claim.  However, in a 
subsequent decision, Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II), it was held that the GC's interpretation was 
inconsistent with and in violation of the Nehmer I Final 
Stipulation and Order.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or her representative, or on the Board's own 
motion, when there has been a denial of due process.  
38 C.F.R. § 20.904(a) (1999).  In order to comply with the 
judgment of a court of competent jurisdiction, on its own 
motion, the Board finds that the Board's March 30, 1998 
decision should be vacated.  

In accordance with the governing VA regulations, the 
appellant's claim for entitlement to an effective date prior 
to February 8, 1994, for the award of DIC based on the grant 
of service connection for the cause of the veteran's death 
will be referred to another Member of the Board who will 
undertake de novo review of this matter and render a decision 
on the basis of all the evidence of record.  This decision 
will replace the March 30, 1998 decision of the Board and 
will constitute the final decision on the appellant's appeal.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



Citation Nr: 9809669	
Decision Date: 03/30/98    Archive Date: 04/14/98

DOCKET NO.  96-40 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1994, for the award of dependency and indemnity compensation 
(DIC), based on the grant of service connection for the cause 
of the veterans death.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Herman


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1971. He died on November [redacted], 1988.  The appellant in 
this case is his widow.  This appeal arises from a March 1995 
rating decision of the Providence, Rhode Island, regional 
office (RO) which granted service connection for the cause of 
the veterans death and assigned an effective date of 
February 8, 1994, for that award.  The notice of disagreement 
was received in February 1996.  The statement of the case was 
issued on March 11, 1996.  The appellants substantive appeal 
was received on May 10, 1996.


CONTENTIONS OF APPELLANT ON APPEAL

Essentially, the appellant asserts that the effective date 
for the award of DIC, as a result of the grant of service 
connection for the cause of the veterans death, should be 
the date on which her original claim for non-service-
connected death pension benefits was received by the VA. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence is against the 
appellants claim seeking entitlement to an effective date 
earlier than February 8, 1994, for the award of DIC benefits.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  The veteran died on November [redacted], 1988, as a result of lung 
cancer.

3.  The appellant filed a claim seeking entitlement to 
Dependency and Indemnity Compensation and/or non-service-
connected death pension benefits in December 1988; she left 
blank the space provided for indicating whether she was 
claiming that the disability causing the veterans death had 
its onset in service.

4.  By a rating action dated in June 1989, the appellant was 
denied non-service-connected death pension benefits and DIC 
due to the fact that the veteran did not die of a service-
connected disability.

5.  A regulation establishing presumptive service connection 
for respiratory cancers based on exposure to herbicide agents 
was promulgated, effective June 9, 1994.

6.  In a rating decision of July 1994, the RO established 
entitlement to service connection for the cause of the 
veterans death, based on exposure to herbicide agents, and 
notified the appellant of the decision in August 1994.

7.  The appellant filed a claim for entitlement to DIC on 
February 8, 1995.

8.  In a rating decision of March 1995, the RO approved the 
appellants claim for DIC, effective from February 8, 1994 
with a payment date of March 1, 1994.



CONCLUSION OF LAW

An effective date prior to February 8, 1994, for the award of 
DIC, resulting from the grant of service connection for the 
cause of the veterans death due to Agent Orange exposure, is 
not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.31, 3.114 (as in effect prior to April 11, 1997), 3.307, 
3.309, 3.400 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died on November [redacted], 1988.  As reported on his 
official death certificate, the cause of death was lung 
cancer.  At the time of his death, the veteran had no 
service-connected disabilities and there were no pending 
claims for service connection.

In December 1988, the appellant filed a VA Form 21-534, 
Application for DIC and Death Pension by a Surviving Spouse.  
At that time, the appellant made no specific allegation 
regarding the cause of the veterans death.  Moreover, the 
application contained no reference to Agent Orange.

Thereafter, in a June 1989 rating decision, the RO denied the 
appellants claim for non-service-connected death pension 
benefits.  The RO also indicated that the evidence did not 
establish that the veterans death was due to a service-
connected disability.  The veteran was notified of this 
decision that same month.  
In December 1991, the veterans mother filed a claim for DIC.  
Therein, she indicated that the appellant received Agent 
Orange compensation.

On June 9, 1994, VA amended 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) to establish presumptive service connection for 
multiple myeloma and respiratory cancers based on exposure to 
herbicide agents.  59 Fed. Reg. 29, 723 (1994).  The 
amendment implemented a decision by the Secretary of Veterans 
Affairs under the authority granted by the Agent Orange Act 
of 1991 to provide for presumptive service connection for 
multiple myeloma and respiratory cancers for Vietnam era 
veterans.

Based of this liberalizing legislation, the RO reconsidered 
the appellants claim in July 1994 and granted service 
connection for the cause of the veterans death.  The RO 
notified the appellant of this decision in August 1994.  
Although DIC had been established, she was also told that, 
before benefits could be paid, she needed to submit 
information pertaining to her current marital status.

The appellant responded to the RO notice in February 1995.  
Following receipt of this statement, the RO approved the 
appellants claim for DIC in March 1995.  The effective date 
of payment was March 1, 1994.  However, noting that the 
change in the regulations and the circumstances of the her 
claim presented a unique question regarding the date of 
award, the RO informed the appellant in April 1995 that it 
was awaiting an advisory opinion from VA General Counsel 
concerning the effective date of the award.

In October 1995, the RO advised the appellant an earlier 
effective date for the award of DIC could not be granted.  In 
order to grant an earlier effective date, the RO indicated 
that VA General Counsel had determined that there must have 
been either a specific allegation that herbicide exposure was 
a factor in the veterans death, or that there had been a 
denial under former 38 C.F.R. § 3.311a(d) which governed 
claims based on herbicide exposure.

The appellant filed a notice of disagreement in February 
1996.  Therein, she asserted that the March 1994 effective 
date for the award of DIC was in error.  She maintained that 
the award of DIC should have been made retroactive to the 
date when she filed her original claim for benefits.  She 
stated that she had always believed that the veterans death 
was due to Agent Orange.  

In support her claim, the appellant submitted copies of award 
decisions from the Agent Orange Administration.  
Significantly, those records show that she received an 
initial award of 2,380 dollars through the Agent Orange 
Payment Program, and that, by a decision of the United States 
District Court, that sum was later raised to 3,400 dollars.  
The District Court found that there was evidence that the 
veteran suffered from severe disability over a substantial 
period prior to his death, and that it could be presumed that 
he would have been entitled to a disability award prior to 
his death.  

In September 1996, the veteran was afforded a personal 
hearing before the RO.  She maintained that she was in a 
severe state grief and mourning at the time the claim for 
benefits was filed in 1988.  She indicated that she was not 
thinking clearly.  As such, the appellant said that her 
brother-in-law completed the appropriate VA form, and that 
she merely signed where she was told.  She asserted that she 
always believed that her husbands death was due to his 
exposure to Agent Orange, and that she would have rendered 
that argument in her claim had she reviewed the VA 
application for benefits.  In support of her argument, she 
noted that she filed a claim for compensation from the Agent 
Orange Payment Program in 1990.  Furthermore, the appellant 
contended that since legislation in effect at the time of her 
original claim did not recognize Agent Orange exposure as a 
possible cause of respiratory cancers she should not be 
penalized for not making a specific claim for the same.  
Thus, as her early belief regarding the cause of the 
veterans death was clearly established, she argued that she 
was entitled to retroactive payment of benefits effective the 
date on which her claim was filed in December 1988.

In November 1996, the hearing officer determined that an 
earlier effective date for the grant of service connection 
for the cause of the veterans death due to exposure to 
herbicide agents had not been established.  Since the 
appellant had not alleged that the veteran had died to his 
exposure to Agent Orange at the time she filed her original 
claim for benefits, the hearing officer stated that there was 
no basis to apply a retroactive date of award.

The appellant submitted an additional statement in December 
1996.  Therein, she reiterated the argument she presented at 
her September 1996 personal hearing.  She included a copy of 
a discharge summary from Marthas Vineyard Hospital dated in 
September 1988.  Of note, the summary indicates that the 
veteran gave a five (5) week history of breathing 
difficulties, and that, following testing, he was diagnosed 
as having metastatic carcinoma of the lung.  The appellant 
argued that the discharge summary clearly established that 
the veteran died of a condition that was presumed to be 
associated to exposure to Agent Orange, and that he suffered 
from the same prior to his death.

II.  Analysis

As referenced above, the appellant contends that the RO erred 
by establishing an effective date of March 1, 1994, for the 
award of DIC benefits.  In that regard, she has argued that 
the correct effective date for the grant of DIC benefits 
based on the finding of service connection for the cause of 
the veterans death should be the date on which VA received 
her original claim for benefits in November 1988.  For the 
reasons explained below, the effective date for the grant of 
service connection for the cause of the veterans death 
cannot be earlier than the date assigned by the RO.

Generally, the effective date of an award of DIC which is 
based on an original claim or a reopened claim shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, subject to 
the applicable legal provisions, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g).


An additional VA regulation provides further guidance:

(a) Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary or by the Secretarys 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
In order to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.

38 C.F.R. § 3.114(a) (as in effect prior to April 11, 1997).

As noted above, on June 9, 1994, VA amended 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) to establish presumptive service 
connection for respiratory cancers based on exposure to 
herbicide agents, such as Agent Orange.  Basically, the 
amendment implemented a decision by the Secretary of VA 
acknowledging a positive association between exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era and the subsequent development of respiratory cancers.  
See VA O.G.C. Prec. 15-95 (Jun. 2, 1995).  It was on the 
basis of this liberalizing law and regulation that the RO, in 
a rating decision of July 1994, granted service connection 
for the cause of the veterans death.  Insofar as the date of 
the liberalizing law permitting a grant of service connection 
for the cause of the veterans death stemming from Agent 
Orange exposure was June 9, 1994, and that the appellant did 
not file her claim to reopen until February 8, 1995, the 
effective date of the DIC award simply cannot be any earlier 
than the date the liberalizing law and regulation went into 
effect.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); See 
also McCay v. Brown, 9 Vet. App. 183 (1996).

Notwithstanding the foregoing, additional attention must be 
given the appellants contention that she is entitled to DIC 
benefits effective from the date of her original application 
for benefits filed in December 1988.  Again, she argues that 
such action is necessary because there was no recourse at the 
time of the ROs June 1989 decision for challenging the 
decision on the ground that her husbands death was directly 
related to his exposure to Agent Orange while serving in the 
Republic of Vietnam.

Although the appellant has not referred to the matter 
directly, it appears that her theory in this regard is rooted 
in actions taken by a district court and VA in adjudicating 
claims brought pursuant to the case of Nehmer v. United 
States Veterans Administration, et al., C.A. No. CV-86-6160 
(TEH) (N.D. Cal.) (May 17, 1991).  See O.G.C. Prec. 15-95.  
That suit was brought against the VA by veterans and 
survivors of Vietnam veterans, who alleged that VA failed to 
comply with the law when it promulgated former 38 U.S.C. § 
3.311a, which governed claims based on exposure to herbicides 
containing dioxin.  The district court certified a class in 
December 1987, which consisted of all current or former 
service members, or their next of kin who (a) are eligible to 
apply to, who will become eligible to apply to, or who have 
an existing claim pending before the VA for service-connected 
disabilities or deaths arising from exposure during active 
duty service to herbicides containing dioxin or (b) have had 
a claim denied by VA for service- connected disabilities or 
deaths arising from exposure during active duty service to 
herbicides containing dioxin.  [Emphasis added]  In May 1989, 
the district court voided a portion of the former regulation, 
holding that the regulation was based on incorrect 
interpretation of the law.

In May 1991, the district court approved a Stipulation agreed 
to by the parties to the suit.  In relevant part, the 
Stipulation provided that the effective dates of awards for 
claims in which denials were voided by the court in Nehmer 
would be based on the later of the date of receipt of the 
claim or the date on which disability or death occurred, 
assuming that the disease for which the benefit was 
ultimately granted was the same as that upon which the 
original claim was based.

The appellant meets the basic eligibility requirements for 
membership in the Nehmer class.  She was the veterans next 
of kin at the time of the class certification and, therefore, 
her eligibility to apply for benefits at that time 
transferred to her.  See Nehmer.  However, her membership in 
the Nehmer class notwithstanding, the June 1989 rating 
decision would not have been effected by the May 1989 
district order, since the decision did not deny the 
appellants claim under the provisions of 38 U.S.C. § 3.311 
(1986).  Moreover, outside of the certificate of death which 
merely indicated that the veteran died of lung cancer, the 
appellants December 1988 application for benefits was the 
only evidence of record at the time the claim was filed.  
Neither of those records contained a reference to Agent 
Orange.  The Board acknowledges that the decisions from the 
Agent Orange Administration do indicate that the appellant 
initiated a claim for Agent Orange benefits in 1989.  
Nevertheless, as previously stated, the appellant made no 
reference to Agent Orange in her claim for VA benefits in 
1988.

In other words, the appellants original claim was not 
brought under the authority of the Nehmer Stipulation.  
Therefore, as the claim was not subject to the Stipulation, 
she is not entitled to DIC benefits effective from the date 
of the original claim for benefits, under those provisions.  
In fact, her claim, which was reopened by the RO in July 
1994, is governed exclusively by the provisions of 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a), which clearly 
provide that the effective date of the award in such a claim 
must be based on the date the liberalizing law and regulation 
went into effect.  Thus, there is no support in applicable 
law and regulations for the appellants argument that the DIC 
award should have been made effective from the date of her 
original claim.  

The Board notes that 38 C.F.R. § 3.114 was amended by 62 FR 
17706, effective April 11, 1997.  The language of the 
regulation was changed in order to conform to the ruling in 
McCay v. Brown.  In McCay, the United States Court of 
Veterans Appeals (Court) held that the previous language of 
38 C.F.R. § 3.114 would result in unequal treatment of 
claimants if the law had a retroactive effective date.  The 
applicable regulation in the present case is 38 C.F.R. § 
3.309(e) which was authorized under 38 U.S.C.A. § 1116(c)(2) 
(West 1991 & Supp. 1997) which was enacted by Congress in the 
Agent Orange Act of 1991, Public Law 102-4.  That law was not 
enacted with a retroactive effective date.  See 59 FR 29724, 
June 9, 1994.  Therefore, the changes to 38 C.F.R. § 3.114 do 
not affect the appellants present claim.  As such, the 
undersigned finds that consideration of the version of the 
regulation (38 C.F.R. § 3.114) most favorable to the veteran 
does not apply to the circumstances in the present case.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Finally, the Board observes that the December 1996 statement 
from the appellant and the discharge summary attached to the 
statement were not considered by the RO, that the appellant 
did not waive RO consideration of this evidence, and that a 
supplemental statement of the case was not issued with regard 
to that evidence.  See 38 C.F.R. § 20.1304(c) (1997).  
However, 38 C.F.R. § 19.31 states that a supplemental 
statement of the case will be furnished to the appellant 
and his or her representative, if any, when additional 
pertinent evidence is received after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued.  In that regard, neither the December 1996 
letter and attached discharge summary, contained any new 
evidence.  The appellants argument had been considered at 
her September 1996 personal hearing.  The discharge summary 
documenting that the veteran had been diagnosed with a 
condition presumed to associated with exposure to herbicide 
agent had, in essence, been previously considered when 
service connection for the cause of the veterans death was 
granted.  In sum, the Board finds that the aforementioned 
statement and discharge summary were not pertinent to the 
appellants claim for an earlier effective.  A supplemental 
statement of the case was not warranted.


ORDER

Entitlement to an effective date earlier than March 1, 1994, 
for the award of DIC, based on the grant of service 
connection for the cause of the veterans death, is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
